UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 19, 2010 SPRINT NEXTEL CORPORATION (Exact name of Registrant as specified in its charter) Kansas 1-04721 48-0457967 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6200 Sprint Parkway, Overland Park, Kansas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (800) 829-0965 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 19, 2010, Daniel H. Schulman tendered his resignation to Sprint Nextel Corporation (“Sprint Nextel”) from his position as President - Prepaid effective August 23, 2010.Mr. Schulman is resigning for personal reasons. Item 7.01Regulation FD Disclosure. On July 21, 2010, Sprint Nextel issued a press release regarding the matters described in Item 5.02 above.A copy of the press release announcing this action is attached as Exhibit 99.1 hereto and incorporated herein by reference. Item9.01Financial Statements and Exhibits. (d) Exhibits The following exhibit is furnished with this report: Exhibit No. Description Press Release Announcing Resignation of Daniel H. Schulman. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPRINT NEXTEL CORPORATION Date: July 20, 2010 /s/ Timothy O’Grady By: Timothy O’Grady Assistant Secretary EXHIBIT INDEX Exhibit No. Description Press Release Announcing Resignation of Daniel H. Schulman.
